Exhibit 10.1

Execution Version

COOPERATION AGREEMENT

This Cooperation Agreement (this “Agreement”), effective as of September 18,
2019 (the “Effective Date”), is entered into by and among Merrimack
Pharmaceuticals, Inc., a Delaware corporation (the “Company” or “Merrimack”),
the entities and persons listed on Exhibit A hereto (the “Exhibit A Parties”)
and any entity or person that hereafter shares beneficial ownership with any of
the Exhibit A Parties (collectively with the Exhibit A Parties, “Newtyn”), and
the entities and persons listed on Exhibit B hereto (the “Exhibit B Parties”)
and any entity or person that hereafter shares beneficial ownership with any of
the Exhibit B Parties (collectively with the Exhibit B Parties, “Western”) (each
of Newtyn and Western, a “Shareholder Party” and together, the “Shareholder
Parties”). Merrimack and the Shareholder Parties are collectively referred to
herein as the “Parties,” and each, a “Party.” Unless otherwise defined herein,
capitalized terms shall have the meanings given to them in Section 15 hereof.

WHEREAS, Newtyn beneficially owns 1,173,166 shares of Merrimack’s common stock,
par value $0.01 per share (the “Common Stock”), as of the Effective Date;

WHEREAS, Western beneficially owns 842,913 shares of the Common Stock, as of the
Effective Date;

WHEREAS, Merrimack and the Shareholder Parties desire to enter into this
Agreement regarding the appointment and election of two (2) directors to
Merrimack’s Board of Directors (the “Board”) and certain other matters, as
provided in this Agreement.

NOW, THEREFORE, in consideration of the promises, representations and mutual
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

1.    Board Composition.

(a)    New Directors. Prior to the Effective Date, (i) the Corporate Governance
and Nominating Committee of the Board (the “Nominating Committee”) has reviewed
and approved the qualifications of Noah G. Levy, a director candidate identified
by Newtyn, and Eric D. Andersen, a director candidate identified by Western
(each of Mr. Levy and Mr. Andersen, a “New Director” and together, the “New
Directors”), to serve as members of the Board and (ii) the Board has confirmed
that each New Director is an “Independent Director” as defined in The Nasdaq
Stock Market LLC (“Nasdaq”) Listing Rule 5605 (or applicable requirement of such
other national securities exchange designated as the primary market on which the
Common Stock is listed for trading). In connection with the foregoing, and as a
condition to each New Director’s appointment to the Board, each New Director has
provided to Merrimack information required to be or customarily disclosed by
directors or director candidates in proxy statements or other filings under
applicable law or stock exchange regulations, information in connection with
assessing eligibility, independence and other criteria applicable to directors
or satisfying compliance and legal obligations, and a fully completed copy of
Merrimack’s director candidate questionnaire and other reasonable and customary
director onboarding documentation, and consented to appropriate background
checks comparable to those undergone by other non-management directors of
Merrimack.



--------------------------------------------------------------------------------

(b)    Board Matters.

(i)    The Board and all applicable committees of the Board shall promptly take
all necessary actions to:

 

  (1)

increase the size of the Board by two (2) director seats and appoint each of the
New Directors as a director of Merrimack with a term expiring at the 2019 annual
meeting of stockholders of Merrimack (the “2019 Annual Meeting”) or at such time
when such New Director’s successor is duly elected or appointed in accordance
with Merrimack’s Amended and Restated Bylaws (as may be amended from time to
time, the “Bylaws”) and applicable law;

 

  (2)

set the size of the Board at five (5) directors effective as of the 2019 Annual
Meeting and nominate the New Directors (or any Replacements pursuant to
Section 1(d)) and Gary L. Crocker, Ulrik B. Nielsen, and Russell T. Ray
(together with Mr. Crocker and Mr. Nielsen, the “Company Nominees”) as the only
Merrimack candidates for election to the Board at the 2019 Annual Meeting, each
with a term expiring at the 2020 annual meeting of stockholders of Merrimack;
provided, however, that as a condition to Merrimack’s obligation to nominate
each of the New Directors (or any Replacement) for reelection at the 2019 Annual
Meeting, each New Director (or any Replacement) shall be required to provide
information required to be or customarily disclosed by directors or director
candidates in proxy statements or other filings under applicable law or stock
exchange regulations, information in connection with assessing eligibility,
independence and other criteria applicable to directors or satisfying compliance
and legal obligations, and a fully completed copy of Merrimack’s director
candidate questionnaire, in each case, as promptly as necessary to enable the
timely filing of Merrimack’s proxy statement and other periodic reports with the
Securities and Exchange Commission (the “SEC”); shall have complied at all times
with the Company Policies (as defined below); and shall consent to appropriate
background checks comparable to those undergone by other non-management
directors of Merrimack; and

 

  (3)

form a special committee of the Board committed to, among other things,
analyzing and evaluating the Company’s strategy and expenses (such special
committee, the “Strategy and Expense Committee”), which shall be comprised of
three (3) Board members, two (2) of whom shall be the New Directors (or their
respective Replacements). The Strategy and Expense Committee shall be chaired by
a New Director (or a Replacement) and shall take action by the affirmative vote
of a majority of the members of the Strategy and Expense Committee. The charter
document for the Strategy and Expense Committee shall expressly permit the
members of the committee to receive and discuss any requests, comments and other
information from shareholders of the Company as long as such requests, comments
and other information from shareholders were not otherwise obtained in violation
of this Agreement, and such requests, comments and other information are
promptly (and in any event within one (1) business day) provided to the Board.

 

2



--------------------------------------------------------------------------------

(ii)    At the 2019 Annual Meeting, Merrimack agrees to use best efforts to
recommend, support and solicit proxies for (A) the election of each of the
Company’s slate of director nominees, consisting of the New Directors (and any
Replacement) and the Company Nominees, in the same manner as Merrimack has
supported its nominees for election at prior annual meetings of stockholders at
which the election of directors was uncontested, and (B) any other proposal to
be submitted to the stockholders of Merrimack by either Merrimack or any
stockholders of Merrimack in accordance with the Board’s recommendation. The New
Directors (and any Replacement) shall be entitled to receive (1) the same
benefits of director and officer insurance as all other non-management directors
on the Board; (2) the same compensation for their service as directors as the
compensation received by other non-management directors on the Board; provided
that the New Directors have each in his sole discretion agreed to waive and
forego any cash or stock compensation (other than expense reimbursements) for
his service as director of the Company; and (3) such other benefits on the same
basis as all other non-management directors on the Board.

(iii)    For so long as the Shareholder Parties continuously beneficially own,
in the aggregate, at least five-percent (5.0%) of the Company’s then outstanding
Voting Securities (as defined below), the Company agrees that the size of the
Board shall not exceed five (5) members unless at least two-thirds (2/3) of the
directors then serving in office, including at least one (1) New Director (or
any Replacement), approves such increase.

(c)    Board Policies and Procedures. Each Party acknowledges that each New
Director (and any Replacement), upon appointment to the Board, shall be governed
by all of the same policies, processes, procedures, codes, rules, standards and
guidelines applicable to members of the Board, including, but not limited to,
Merrimack’s Corporate Governance Guidelines, Code of Business Conduct and Ethics
and any other policies on stock ownership, public disclosures and
confidentiality (collectively, the “Company Policies”), and will be required to
strictly adhere to Merrimack’s policies on confidentiality imposed on all
members of the Board.

 

3



--------------------------------------------------------------------------------

(d)    Replacement Rights. If, from the Effective Date until the expiration of
the Standstill Period (as defined below), the New Director (or any
Replacement) designated by a Shareholder Party is unable or unwilling to serve
as an independent director for any reason, such Shareholder
Party shall identify a replacement director (a “Replacement”) with relevant
financial and business experience, who qualifies as “independent” pursuant to
Nasdaq’s listing standards (or applicable requirement of such other national
securities exchange designated as the primary market on which the Common Stock
is listed for trading), the SEC rules and regulations, and whose qualifications
are substantially similar to the New Director (or any Replacement) being
replaced (the “Former Director”), and such Replacement shall be expeditiously
appointed to the Board, subject to the approval (not to be unreasonably
withheld) by the Nominating Committee, after conducting a good faith customary
due diligence process and consistent with its fiduciary duties (and who
satisfies the Company Policies applicable to all directors). Any Replacement
appointed to the Board in accordance with this Section 1(d) shall be appointed
to any applicable committees of the Board of which the Former Director was a
member immediately prior to such director’s resignation or removal. Any rights
or obligations of the Board and a Shareholder Party as provided in this Section
1(d) shall terminate with respect to such Shareholder Party when
such Shareholder Party and its Affiliates, in the aggregate, cease to
beneficially own at least two and one-half percent (2.5%) of the Company’s then
outstanding Voting Securities. In the event the Nominating Committee determines
in good faith not to appoint any Replacement proposed by a Shareholder Party,
such Shareholder Party shall have the right to propose additional Replacements
for consideration, and the provisions of this Section 1(d) shall continue to
apply.

2.    Voting. From the Effective Date until the Termination Date (as defined
below) (the “Standstill Period”), each Shareholder Party agrees solely for and
on behalf of itself that it will appear in person or by proxy at each annual or
special meeting of stockholders of Merrimack (including any adjournment,
postponement, rescheduling or continuation thereof), whether such meeting is
held at a physical location or virtually by means of remote communications, and
will vote (or execute a consent with respect to) all Voting Securities
beneficially owned by it in accordance with the Board’s recommendations with
respect to (a) each election of directors and any removal of directors, (b) the
ratification of the appointment of the Company’s independent registered public
accounting firm, (c) the Company’s “say-on-pay” proposal, and (d) any other
proposal to be submitted to the stockholders of Merrimack by either Merrimack or
any stockholders of Merrimack; provided, however, that in the event that either
Institutional Shareholder Services Inc. (“ISS”) or Glass Lewis & Co., LLC
(“Glass Lewis”) makes recommendations inconsistent with such Board
recommendations with respect to any proposal submitted by Merrimack or any of
its stockholders (other than proposals relating to the election or removal of
directors), each Shareholder Party will be permitted to vote in accordance with
the ISS or Glass Lewis recommendations in its discretion; provided, further,
that each Shareholder Party shall be permitted to vote in its discretion on any
proposal of the Company in respect of any Extraordinary Transaction; provided,
further, that if (x) either a Board recommendation or the implementation of a
Board action would, in the reasonable belief of a New Director, result in an
effect, change, event, circumstance, state of facts, development or occurrence
that, individually or in the aggregate, would reasonably be expected to have a
material adverse effect on the business, operations, results of operations,
assets, liabilities or condition (financial or otherwise) of Merrimack and its
Affiliates, taken as a whole and (y) as a result, such New Director (or any
Replacement) resigns from the Board, then effective upon the resignation of such
New Director (or such Replacement), the Shareholder Party that designated the
applicable New Director (or Replacement) will no longer be bound to vote for the
matter in question in accordance with this Section 2 (but, for the avoidance of
doubt, the provisions of this Agreement (including this Section 2 with respect
to any other matter) will otherwise remain in effect with respect to such
Shareholder Party).

 

4



--------------------------------------------------------------------------------

3.    Mutual Non-Disparagement.

(a)    Subject to Section 5, each Shareholder Party agrees solely for and on
behalf of itself that, during the Standstill Period, neither it nor any of its
Representatives shall, and it shall cause each of its Representatives not to,
directly or indirectly, in any capacity or manner, make, express, transmit,
speak, write, verbalize or otherwise communicate in any way (or cause, further,
assist, solicit, encourage, support or participate in any of the foregoing), any
remark, comment, message, information, declaration, communication or other
statement of any kind, whether verbal, in writing, electronically transferred or
otherwise, that might reasonably be construed to be derogatory or critical of,
or negative toward, Merrimack or any of its Representatives, or that maligns,
harms, disparages, defames or damages the reputation or good name of Merrimack,
its business or any of its Representatives; provided, that such Shareholder
Party shall not be deemed in breach of this Section 3(a) by virtue of an
unpremeditated, private, informal remark that is not part of any coordinated
communication or campaign and is not intended or designed to circumvent,
directly or indirectly, the restrictions contemplated by this Section 3(a).

(b)    Merrimack hereby agrees that, during the Standstill Period, neither it
nor any of its Representatives shall, and it shall cause each of its
Representatives not to, directly or indirectly, in any capacity or manner, make,
express, transmit, speak, write, verbalize or otherwise communicate in any way
(or cause, further, assist, solicit, encourage, support or participate in any of
the foregoing), any remark, comment, message, information, declaration,
communication or other statement of any kind, whether verbal, in writing,
electronically transferred or otherwise, that might reasonably be construed to
be derogatory or critical of, or negative toward, any of the Shareholder Parties
or their Representatives, or that maligns, harms, disparages, defames or damages
the reputation or good name of any of the Shareholder Parties, their business or
any of their Representatives; provided, that Merrimack shall not be deemed in
breach of this Section 3(b) by virtue of an unpremeditated, private, informal
remark that is not part of any coordinated communication or campaign and is not
intended or designed to circumvent, directly or indirectly, the restrictions
contemplated by this Section 3(b).

(c)    Notwithstanding the foregoing, nothing in this Section 3 or elsewhere in
this Agreement shall prohibit any Party from making any statement or disclosure
required under the federal securities laws or other applicable laws (including
to comply with any subpoena or other legal process from any governmental or
regulatory authority with competent jurisdiction over the relevant Party hereto)
or stock exchange regulations; provided, however, that, unless prohibited under
applicable law, such Party must provide written notice to all such other
affected Parties at least two (2) business days prior to making any such
statement or disclosure required under the federal securities laws or other
applicable laws or stock exchange regulations that would otherwise be prohibited
by the provisions of this Section 3, and reasonably consider any comments of
such other Parties.

 

5



--------------------------------------------------------------------------------

(d)    The limitations set forth in Section 3(a) and 3(b) shall not prevent any
Party from responding to any public statement made by any other Party of the
nature described in Section 3(a) and 3(b) if such statement by the other Party
was made in breach of this Agreement.

4.    No Litigation.

(a) Each Shareholder Party covenants and agrees solely for and on behalf of
itself that, during the Standstill Period, it shall not, and shall not permit
any of its Representatives to, alone or in concert with others, knowingly
encourage or pursue, or knowingly assist any other person to threaten, initiate
or pursue, any lawsuit, claim or proceeding before any court or governmental,
administrative or regulatory body (collectively, “Legal Proceeding”) against
Merrimack or any of its Representatives, except for any Legal Proceeding
initiated solely to remedy a breach of or to enforce this Agreement; provided,
however, that the foregoing shall not prevent such Shareholder Party or any of
its Representatives from responding to oral questions, interrogatories, requests
for information or documents, subpoenas, civil investigative demands or similar
processes (a “Legal Requirement”) in connection with any Legal Proceeding if
such Legal Proceeding has not been initiated by, or on behalf of, such
Shareholder Party or any of their Representatives; provided, further, that in
the event that such Shareholder Party or any of its Representatives receives
such Legal Requirement, such Shareholder Party shall, unless prohibited by
applicable law, give prompt written notice of such Legal Requirement to
Merrimack.

(b)    Merrimack covenants and agrees that, during the Standstill Period, it
shall not, and shall not permit any of its Representatives to, alone or in
concert with others, knowingly encourage or pursue, or knowingly assist any
other person to threaten, initiate or pursue, any Legal Proceedings against any
of the Shareholder Parties or any of their respective Representatives, except
for any Legal Proceeding initiated solely to remedy a breach of or to enforce
this Agreement; provided, however, that the foregoing shall not prevent
Merrimack or any of its Representatives from responding to a Legal Requirement
in connection with any Legal Proceeding if such Legal Proceeding has not been
initiated by, or on behalf of, Merrimack or any of its Representatives;
provided, further, that in the event Merrimack or any of its Representatives
receives such Legal Requirement, Merrimack shall, unless prohibited by
applicable law, give prompt written notice of such Legal Requirement to the
Shareholder Parties.

5.    Standstill.

(a)    During the Standstill Period, unless the Company and each Party provide
their prior written consent (which may be withheld in each of its sole
discretion, and subject to the provisions of clause (xiii) of this
Section 5(a)), each Shareholder Party agrees solely for and on behalf of itself
that it shall not, and shall cause its Representatives not to, directly or
indirectly:

 

6



--------------------------------------------------------------------------------

(i)    make any announcement or proposal with respect to, or offer, seek,
propose or indicate an interest in, (A) any form of business combination or
acquisition or other transaction relating to a material amount of assets or
securities of Merrimack or any of its subsidiaries, (B) any form of
restructuring, recapitalization or similar transaction with respect to Merrimack
or any of its subsidiaries or (C) any form of tender or exchange offer for
shares of Common Stock or other Voting Securities, whether or not such
transaction involves a Change of Control (as defined below) of Merrimack; it
being understood that the foregoing shall not prohibit a Shareholder Party or
its Affiliates from acquiring Voting Securities within the limitations set forth
in Section 5(a)(iii);

(ii)    engage in, or assist in the engagement in, any solicitation of proxies
or written consents to vote any voting securities of Merrimack, or conduct, or
assist in the conducting of, any type of binding or nonbinding referendum with
respect to any Voting Securities, or assist or participate in any other way,
directly or indirectly, in any solicitation of proxies (or written consents)
with respect to, or from the holders of, any Voting Securities, or otherwise
become a “participant” in a “solicitation,” as such terms are defined in
Instruction 3 of Item 4 of Schedule 14A and Rule 14a-1 of Regulation 14A,
respectively, under the Securities Exchange Act of 1934, as amended, and with
the rules and regulations thereunder (the “Exchange Act”), to vote any
securities of Merrimack (including by initiating, encouraging or participating
in any “withhold” or similar campaign);

(iii)    purchase or otherwise acquire, or offer, seek, propose or agree to
acquire, ownership (including beneficial ownership) of any securities of
Merrimack, any direct or indirect rights or options to acquire any such
securities, any derivative securities or contracts or instruments in any way
related to the price of shares of Common Stock, or any assets or liabilities of
Merrimack; provided, that such Shareholder Party and its Affiliates, in the
aggregate, may acquire beneficial ownership of up to twenty-percent (20.0%) of
the Company’s then outstanding Voting Securities;

(iv)    seek to advise, encourage or influence any person with respect to the
voting of (or execution of a written consent in respect of) or disposition of
any securities of Merrimack;

(v)    sell, offer or agree to sell directly or indirectly in a private
transaction, through swap or hedging transactions or otherwise, the securities
of Merrimack or any rights decoupled from such underlying securities held by
such Shareholder Party to any person that (A) the Shareholder Party knows has
filed, or threatened in writing to file, a proxy solicitation in opposition to
the Company’s recommendations, nominees or proposals within the preceding
eighteen (18) months and has not formally withdrawn such filing or threat, or
(B) has otherwise given such Shareholder Party reasonable cause to believe that
such person intends to engage in a proxy campaign in opposition to the Company’s
recommendations, nominees or proposals;

 

7



--------------------------------------------------------------------------------

(vi)    except as expressly permitted in Section 1(b) through the New Director
designated by such Shareholder Party or any Replacements, take any action in
support of or make any proposal or request that constitutes: (A) advising,
controlling, changing or influencing any director or the management of
Merrimack, including, but not limited to, any plans or proposals to change the
number or term of directors or to fill any vacancies on the Board, except as set
forth in this Agreement, (B) any material change in the capitalization, stock
repurchase programs and practices or dividend policy of Merrimack, (C) any other
material change in Merrimack’s management, business or corporate structure,
(D) seeking to have Merrimack waive or make amendments or modifications to the
Bylaws, or other actions that may impede or facilitate the acquisition of
control of Merrimack by any person, (E) causing a class of securities of
Merrimack to be delisted from, or to cease to be authorized to be quoted on, any
securities exchange, or (F) causing a class of securities of Merrimack to become
eligible for termination of registration pursuant to Section 12(g)(4) of the
Exchange Act;

(vii)    communicate with stockholders of Merrimack pursuant to Rule
14a-1(l)(2)(iv) under the Exchange Act;

(viii)    engage in any course of conduct with the purpose of causing
stockholders of Merrimack to vote contrary to the recommendation of the Board on
any matter presented to Merrimack’s stockholders for their vote at any meeting
of Merrimack’s stockholders or by written consent;

(ix)    call or seek to call, or request the call of, alone or in concert with
others, any meeting of stockholders, whether or not such a meeting is permitted
by the Bylaws, including a “town hall meeting”;

(x)    deposit any shares of Common Stock or other Voting Securities in any
voting trust or subject any shares of Common Stock or other Voting Securities to
any arrangement or agreement with respect to the voting of any shares of Common
Stock or Voting Securities;

(xi)    except as otherwise provided in this Agreement, form, join or in any
other way participate in any “group” (within the meaning of Section 13(d)(3) of
the Exchange Act) with respect to any Voting Security; provided, however, that
nothing herein shall limit the ability of an Affiliate of the Shareholder Party
to join the “group” comprising the Shareholder Parties following the execution
of this Agreement, so long as any such Affiliate agrees to confirm in writing
that it is subject to, and bound by, the terms and conditions of this Agreement
and, if required under the Exchange Act, files a Schedule 13D or an amendment
thereof, as applicable, within two (2) business days after disclosing that the
Shareholder Parties have formed a group with such Affiliate;

(xii)    demand a copy of Merrimack’s list of stockholders or make any request
under any statutory or regulatory provisions of Delaware providing for
stockholder access to lists of stockholders of Merrimack;

 

8



--------------------------------------------------------------------------------

(xiii)    make any request or submit any proposal to amend or waive the terms of
this Section 5 other than through non-public communications with Merrimack that
would not be reasonably likely to trigger public disclosure obligations for any
Party; or

(xiv)    enter into any discussions, negotiations, agreements or understandings
with any person with respect to any action the Shareholder Party is prohibited
from taking pursuant to this Section 5, or advise, assist, knowingly encourage
or seek to persuade any person to take any action or make any statement with
respect to any such action, or otherwise take or cause any action or make any
statement inconsistent with any of the foregoing.

Notwithstanding anything to the contrary contained in this Section 5, a New
Director (and any Replacement) in his capacity as such shall not be prohibited
or restricted from making any non-stockholder proposal or request or entering
into discussion regarding any matter at a meeting of the Board or any committee,
and a Shareholder Party shall not be prohibited or restricted from:
(A) communicating privately with the Board or any officer or director of
Merrimack in the manner set forth for stockholders to communicate with the
Company in the Company Policies regarding any matter, so long as such
communications are not intended to, and would not reasonably be expected to,
require any public disclosure of such communications by any of the Shareholder
Parties, Merrimack or its Affiliates or any Third Party, subject in any case to
any confidentiality obligations to Merrimack of any such director or officer and
applicable law, rules or regulations; (B) taking any action necessary to comply
with any law, rule or regulation or any action required by any governmental or
regulatory authority or stock exchange that has, or may have, jurisdiction over
such Shareholder Party, provided, that a breach by such Shareholder Party of
this Agreement is not the cause of the applicable requirement; or (C) privately
communicating to any of its Affiliates, Associates or potential investors or
investors factual information regarding Merrimack, provided such communications
are subject to reasonable confidentiality obligations and are not otherwise
reasonably expected to be publicly disclosed.

(b)    The provisions of this Section 5 shall not limit in any respect the
actions of any director of Merrimack (including any New Director) in his or her
capacity as such, recognizing that such actions are subject to such director’s
fiduciary duties to Merrimack and its stockholders and the Company Policies (it
being understood and agreed that a Shareholder Party shall not seek to do
indirectly through its New Director (or any Replacement) anything that would be
prohibited if done by any of such Shareholder Party). The provisions of this
Section 5 shall also not prevent a Shareholder Party from freely voting its
shares of Common Stock or other Voting Securities (except as otherwise provided
in Section 2 hereto).

(c)    During the Standstill Period, each Shareholder Party agrees solely for
and on behalf of itself that it shall refrain from taking any actions that could
have the effect of encouraging, assisting or influencing other stockholders of
Merrimack or any other persons to engage in actions which, if taken by such
Shareholder Party, would violate this Agreement.

 

9



--------------------------------------------------------------------------------

(d)    Notwithstanding anything contained in this Agreement to the contrary, the
provisions of Sections 1, 2 and 3 of this Agreement shall automatically
terminate upon the occurrence of a Change of Control involving Merrimack if the
acquiring or counterparty to the Change of Control transaction has conditioned
the closing of the transaction on the termination of such sections.

(e)    At any time during the Standstill Period and following the filing of a
Schedule 13D by each Shareholder Party, either individually or jointly, with the
SEC as provided in Section 8(b), such Shareholder Party ceases to have a
Schedule 13D filed with the SEC, upon reasonable written notice from Merrimack
pursuant to Section 16 hereof, each Shareholder Party agrees solely for and on
behalf of itself that it shall promptly provide Merrimack with information
regarding the amount of the securities of Merrimack (i) beneficially owned by
such entity or individual, (ii) with respect to which such Shareholder Party has
(A) any direct or indirect rights or options to acquire or (B) any economic
exposure through any derivative securities or contracts or instruments in any
way related to the price of such securities, or (iii) with respect to which such
Shareholder Party has hedged its position by selling covered call options. This
ownership information provided to Merrimack will be kept strictly confidential,
unless required to be disclosed pursuant to applicable laws and regulations, any
subpoena, legal process or other legal requirement or in connection with any
litigation or similar proceedings in connection with this Agreement.

6.    Representations and Warranties of Merrimack. Merrimack represents and
warrants to the Shareholder Parties that (a) Merrimack has the corporate power
and authority to execute this Agreement and to bind it thereto, (b) this
Agreement has been duly and validly authorized, executed and delivered by
Merrimack, constitutes a valid and binding obligation and agreement of
Merrimack, and is enforceable against Merrimack in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights and remedies of creditors and subject to general
equity principles, and (c) the execution, delivery and performance of this
Agreement by Merrimack does not and will not violate or conflict with (i) any
law, rule, regulation, order, judgment or decree applicable to it, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both could become a default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, or any material agreement, contract, commitment,
understanding or arrangement to which Merrimack is a party or by which it is
bound.

 

10



--------------------------------------------------------------------------------

7.    Representations and Warranties of each Shareholder Party. Each Shareholder
Party represents and warrants to Merrimack solely for and on behalf of itself
that (a) this Agreement has been duly and validly authorized, executed and
delivered by such Shareholder Party, and constitutes a valid and binding
obligation and agreement of such Shareholder Party, enforceable against such
Shareholder Party in accordance with its terms, except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights and
remedies of creditors and subject to general equity principles, (b) the
signatory for such Shareholder Party has the power and authority to execute this
Agreement and any other documents or agreements entered into in connection with
this Agreement on behalf of itself and such Shareholder Party associated with
that signatory’s name, and to bind such Shareholder Party to the terms hereof
and thereof, (c) the execution, delivery and performance of this Agreement by
such Shareholder Party does not and will not violate or conflict with (i) any
law, rule, regulation, order, judgment or decree applicable to it, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both could become a default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which such member is a party or by which it is bound, (d) the
director candidate questionnaire and other information and onboarding
documentation provided by the New Director designated by such Shareholder Party
to Merrimack in accordance with Section 1(a) is true, accurate and complete, and
(e) such Shareholder Party acknowledges that its designated New Director (or any
Replacement) is not, nor does such Shareholder Party consider its designated New
Director (or any Replacement) to be, a stockholder designee or stockholder
representative of such Shareholder Party.

8.    SEC Filings.

(a)    No later than two (2) business days following the Effective Date,
Merrimack shall file with the SEC a Current Report on Form 8-K reporting its
entry into this Agreement and appending this Agreement as an exhibit thereto
(the “Form 8-K”). The Form 8-K shall be consistent with the terms of this
Agreement. Merrimack shall provide each of the Shareholder Parties with a
reasonable opportunity to review and comment on the Form 8-K prior to the filing
with the SEC and consider in good faith any comments of the Shareholder Parties.

(b)    No later than two (2) business days following the Effective Date, each
Shareholder Party, either individually or jointly, shall file with the SEC a
Schedule 13D in compliance with Section 13 of the Exchange Act reporting its
entry into this Agreement and appending this Agreement as an exhibit thereto or
incorporating this Agreement by reference to Merrimack’s Current Report on Form
8-K referred to in Section 8(a) hereof. The Schedule(s) 13D shall be consistent
with the terms of this Agreement. The Shareholder Parties shall provide
Merrimack with a reasonable opportunity to review and comment on the Schedule(s)
13D prior to being filed with the SEC and consider in good faith any comments of
Merrimack.

 

11



--------------------------------------------------------------------------------

9.    Termination. Unless otherwise mutually agreed in writing by each
applicable Party, this Agreement shall terminate as to a Shareholder Party on
the earliest of (a) the time at which such Shareholder Party no longer
beneficially owns at least two and one-half percent (2.5%) of the Company’s then
outstanding Voting Securities, (b) the adjournment of the applicable annual
meeting of the Company’s stockholders, if the New Director (or any Replacement)
designated by such Shareholder Party is not successfully re-elected at such
meeting, (c) the Company’s breach of its obligations under Section 1(b)(i)(3);
(d) the New Director (or any Replacement) designated by such Shareholder Party
fails to be re-nominated for election to the Board at any annual or special
meeting of stockholders of Merrimack (including any adjournment, postponement,
rescheduling or continuation thereof) at which such New Director (or such
Replacement) is up for election, and (e) the consummation of an Extraordinary
Transaction (the earliest of such dates, the “Termination Date”).
Notwithstanding the foregoing, the provisions of Section 9 through Section 21
shall survive the termination of this Agreement. Termination of this Agreement
shall not relieve any Party from its responsibilities in respect of any breach
of this Agreement prior to such termination.

10.    Expenses. Each Party shall be responsible for its own fees and expenses
incurred in connection with the negotiation, execution and effectuation of this
Agreement and the transactions contemplated hereby.

11.    No Other Discussions or Arrangements. Each Shareholder Party represents
and warrants solely for and on behalf of itself that, as of the Effective Date,
except as disclosed herein, (a) such Shareholder Party does not own, of record
or beneficially, any Voting Securities or any securities convertible into, or
exchangeable or exercisable for, any Voting Securities and (b) such Shareholder
Party has not entered into, directly or indirectly, any agreements or
understandings with any person (other than their own Representatives) with
respect to any potential transaction involving Merrimack or the voting or
disposition of any securities of Merrimack.

12.    Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule that would
cause the application of laws of any jurisdiction other than those of the State
of Delaware. Each Party agrees that it shall bring any suit, action or other
proceeding in respect of any claim arising out of or related to this Agreement
(each, an “Action”) exclusively in (a) the Delaware Court of Chancery in and for
New Castle County, (b) in the event (but only in the event) that such court does
not have subject matter jurisdiction over such Action, the United States
District Court for the District of Delaware or (c) in the event (but only in the
event) such courts identified in clauses (a) and (b) do not have subject matter
jurisdiction over such Action, any other Delaware state court (collectively, the
“Chosen Courts”), and, solely in connection with an Action, (i) irrevocably
submits to the exclusive jurisdiction of the Chosen Courts, (ii) irrevocably
submits to the exclusive venue of any such Action in the Chosen Courts and
waives any objection to laying venue in any such Action in the Chosen Courts,
(iii) waives any objection that the Chosen Courts are an inconvenient forum or
do not have jurisdiction over any Party hereto, and (iv) agrees that service of
process upon such Party in any such Action shall be effective if notice is given
in accordance with Section 16 of this Agreement. Each Party agrees that a final
judgment in any Action brought in the Chosen Courts shall be conclusive and
binding upon each of the Parties and may be enforced in any other courts the
jurisdiction of which each of the Parties is or may be subject, by suit upon
such judgment.

 

12



--------------------------------------------------------------------------------

13.    Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER
IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.

14.    Specific Performance. Each of the Parties acknowledges and agrees that
irreparable injury to the other Parties would occur in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached and that such injury would not be adequately
compensable by the remedies available at law (including the payment of money
damages). It is accordingly agreed that each of the Parties (the “Moving Party”)
shall be entitled to specific enforcement of, and injunctive or other equitable
relief as a remedy for any such breach or to prevent any violation or threatened
violation of, the terms hereof, and the other Parties will not take action,
directly or indirectly, in opposition to the Moving Party seeking such relief on
the grounds that any other remedy or relief is available at law or in equity.
The Parties further agree to waive any requirement for the security or posting
of any bond in connection with any such relief. The remedies available pursuant
to this Section 14 shall not be deemed to be the exclusive remedies for a breach
of this Agreement but shall be in addition to all other remedies available at
law or equity.

15.    Certain Definitions. As used in this Agreement:

(a)    “Affiliate” shall mean any “Affiliate” as defined in Rule 12b-2
promulgated by the SEC under the Exchange Act, including, for the avoidance of
doubt, persons who become Affiliates subsequent to the Effective Date;

(b)    “Associate” shall mean any “Associate” as defined in Rule 12b-2
promulgated by the SEC under the Exchange Act, including, for the avoidance of
doubt, persons who become Associates subsequent to the Effective Date;

(c)    “beneficial owner”, “beneficial ownership” and “beneficially own” shall
have the same meanings as set forth in Rule 13d-3 promulgated by the SEC under
the Exchange Act;

(d)    “business day” shall mean any day other than a Saturday, Sunday or day on
which the commercial banks in the State of New York are authorized or obligated
to be closed by applicable law;

(e)    a “Change of Control” transaction shall be deemed to have taken place if
(i) any person is or becomes a beneficial owner, directly or indirectly, of
securities of Merrimack representing more than fifty-percent (50%) of the equity
interests and voting power of Merrimack’s then-outstanding equity securities or
(ii) Merrimack enters into a stock-for-stock transaction whereby immediately
after the consummation of the transaction Merrimack’s stockholders retain less
than fifty-percent (50%) of the equity interests and voting power of the
surviving entity’s then-outstanding equity securities;

 

13



--------------------------------------------------------------------------------

(f)    “Confidential Information” shall mean all information that is understood
to be confidential by a reasonable person by the context of its disclosure
and/or its content, scope or nature that is entrusted to or obtained by a
director of Merrimack by reason of his or her position as a director of
Merrimack, including, but not limited to, discussions or matters considered in
meetings of the Board or Board committees; provided, however, Confidential
Information shall not include information that (i) at the time of disclosure is,
or as of and at such time such disclosure thereafter becomes, generally
available to the public other than as a result of any breach of this Agreement
by any Shareholder Party or any of their Representatives or any director’s
noncompliance with the Company Policies, (ii) at the time of disclosure is, or
as of and at such time such disclosure thereafter becomes, available to the
Shareholder Parties or their Representatives on a non-confidential basis from a
Third-Party source, provided, that to the Shareholder Parties’ or their
Representative’s knowledge, such Third-Party is not and was not prohibited from
disclosing such Confidential Information to the Shareholder Parties or their
Representative by any applicable law or contractual obligation, (iii) was
legally obtained by the Shareholder Parties or their Representatives prior to
being disclosed by or on behalf of a director of Merrimack (whether or not a New
Director), or (iv) was or is independently developed by the Shareholder Parties
or any of their Representatives without reliance on, or reference to, any
Confidential Information;

(g)    “Extraordinary Transaction” shall mean any equity tender offer, equity
exchange offer, merger, acquisition, business combination, or other transaction
with a Third Party that, in each case, would result in a Change of Control of
Merrimack, liquidation, dissolution or other extraordinary transaction involving
a majority of its equity securities or a majority of Merrimack’s assets, and,
for the avoidance of doubt, including any such transaction with a Third Party
that is submitted for a vote of Merrimack’s stockholders;

(h)    “person” or “persons” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability company,
joint venture, estate, trust, association, organization or other entity of any
kind, structure or nature;

(i)    “Representative” shall mean a person’s Affiliates and Associates and its
and their respective directors, officers, employees, partners, members,
managers, consultants, legal or other advisors, agents and other
representatives; and

(j)    “Voting Securities” means the Common Stock and any other securities of
the Company entitled to vote in the election of directors.

16.    Notices. All notices, requests, consents, claims, demands, waivers, and
other communications hereunder shall be in writing and shall be deemed to have
been given: (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or email (with
confirmation of transmission) if sent during normal business hours of Merrimack,
and on the next business day if sent after normal business hours of Merrimack;
or (d) on the third day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications must be sent to
the respective Parties at the addresses set forth in this Section 16 (or to such
other address that may be designated by a Party from time to time in accordance
with this Section 16).

 

14



--------------------------------------------------------------------------------

If to Merrimack, to its address at:

Merrimack Pharmaceuticals, Inc.

One Broadway, 14th Floor

Cambridge, Massachusetts 02142

Attention: Gary Crocker

Email: gcrocker@merrimack.com

With copies (which shall not constitute notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP

1875 Pennsylvania Avenue NW

Washington, DC 20006

Attention: Brian Johnson

                  Lillian Brown

Email: brian.johnson@wilmerhale.com

            lillian.brown@wilmerhale.com

Vinson & Elkins L.L.P.

666 Fifth Avenue, 26th Floor

New York, NY 10103

Attention: Lawrence S. Elbaum

                 C. Patrick Gadson

Email: lelbaum@velaw.com

            pgadson@velaw.com

If to Newtyn, to the address at:

Newtyn Management, LLC

60 East 42nd Street, 9th Floor

New York, NY 10165

Attention: Noah G. Levy

Email: nlevy@newtyn.com

With a copy (which shall not constitute notice) to:

Paul Hastings LLP

515 South Flower Street, 25th Floor

Los Angeles, CA 90071

Attention: Alicia Harrison

Email: aliciaharrison@paulhastings.com

 

15



--------------------------------------------------------------------------------

If to Western, to the address at:

Western Standard, LLC

5900 Wilshire Boulevard, Suite 650

Los Angeles, CA 90036

Attention: Eric D. Andersen

Email: eric@westernstandardllc.com

With a copy (which shall not constitute notice) to:

Paul Hastings LLP

515 South Flower Street, 25th Floor

Los Angeles, CA 90071

Attention: Alicia Harrison

Email: aliciaharrison@paulhastings.com

17.    Entire Agreement. This Agreement constitutes the sole and entire
agreement of the Parties with respect to the subject matter contained herein,
and supersedes all prior and contemporaneous understandings, agreements,
representations, and warranties, both written and oral, with respect to such
subject matter. This Agreement may only be amended, modified, or supplemented by
an agreement in writing signed by each Party.

18.    Severability. If any term or provision of this Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

19.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, email, or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

20.    Assignment. No Party may assign any of its rights or delegate any of its
obligations hereunder without the prior written consent of the other Parties;
provided, that each Party may assign any of its rights and delegate any of its
obligations hereunder to any person or entity that acquires substantially all of
that Party’s assets, whether by stock sale, merger, asset sale or otherwise. Any
purported assignment or delegation in violation of this Section 20 shall be null
and void. No assignment or delegation shall relieve the assigning or delegating
Party of any of its obligations hereunder. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

16



--------------------------------------------------------------------------------

21.    Waivers. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. No waiver by any Party shall operate or be construed as a waiver in
respect of any failure, breach, or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power, or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege.

22.    Public Announcement. Promptly following the execution of this Agreement,
the Company shall issue a press release (the “Press Release”) substantially in
the form attached hereto as Exhibit C. Prior to the issuance of the Press
Release, neither the Company nor any of the Shareholder Parties shall issue any
press release or make any public announcement regarding this Agreement or take
any action that would require public disclosure thereof without the prior
written consent of the other Party, except to the extent required by applicable
law or the rules of any national securities exchange.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.

 

MERRIMACK: MERRIMACK PHARMACEUTICALS, INC. By:   /s/ Timothy R. Surgenor Name:  
Timothy R. Surgenor Title:   Secretary

Signature Page to

Cooperation Agreement



--------------------------------------------------------------------------------

NEWTYN NEWTYN MANAGEMENT, LLC By:   /s/ Noah G. Levy Name:   Noah G. Levy Title:
  Managing Member NEWTYN PARTNERS, LP By:   Newtyn Management, LLC   Investment
Manager By:   /s/ Noah G. Levy Name:   Noah G. Levy Title:   Managing Member
NEWTYN TE PARTNERS, LP By:   Newtyn Management, LLC   Investment Manager By:  
/s/ Noah G. Levy Name:   Noah G. Levy Title:   Managing Member

/s/ Noah G. Levy

Noah G. Levy

Signature Page to

Cooperation Agreement



--------------------------------------------------------------------------------

NEWTYN CAPITAL PARTNERS, LP By:   Ledo Capital, LLC   General Partner By:   /s/
Noah G. Levy Name:   Noah G. Levy Title:   Managing Member LEDO CAPITAL, LLC By:
  /s/ Noah G. Levy Name:   Noah G. Levy Title:   Managing Member

Signature Page to

Cooperation Agreement



--------------------------------------------------------------------------------

WESTERN WESTERN STANDARD, LLC By:   /s/ Eric. D. Andersen Name:   Eric D.
Andersen Title:   Managing Member

/s/ Eric. D. Andersen

Eric D. Andersen WESTERN STANDARD PARTNERS, LP By:   Western Standard, LLC  
General Partner By:   /s/ Eric. D. Andersen Name:   Eric D. Andersen Title:  
Managing Member WESTERN STANDARD PARTNERS QP, LP By:   Western Standard, LLC  
General Partner By:   /s/ Eric. D. Andersen Name:   Eric D. Andersen Title:  
Managing Member

Signature Page to

Cooperation Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Newtyn Management, LLC

Newtyn Partners, LP

Newtyn TE Partners, LP

Noah G. Levy

Newtyn Capital Partners, LP

Ledo Capital, LLC



--------------------------------------------------------------------------------

EXHIBIT B

Western Standard, LLC

Eric D. Andersen

Western Standard Partners, LP

Western Standard Partners QP, LP



--------------------------------------------------------------------------------

EXHIBIT C